Citation Nr: 0821391	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1959.  

This matter comes to the Board of Veterans Appeals (Board) on 
a appeal from a rating decision of the RO.  



FINDINGS OF FACT

The veteran is currently shown to have lumbar spine muscle 
spasm with discogenic disease that as likely as not is due to 
disease or injury that was sustained during his service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by muscle spasm with discogenic changes 
is due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claim Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) became law.  The regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken hereinbelow, the Board finds 
that further discussion of VCAA is not required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d).  

During service, the veteran is shown to have received 
treatment for back pain.  In a July 1957 record, he 
complained of having back pain that had been worsening in the 
"past few weeks." He was given an x-ray study, which 
revealed no evidence of joint or bone abnormality.  In an 
October 1957 service treatment record, the veteran again 
received treatment for back pain.  

Subsequent to service, in an August 2001 record, the veteran 
received VA treatment for chronic low back pain, which he 
reported had been present since service.  He also stated that 
a previous x-ray study had revealed mild arthritis.  The VA 
examiner noted that he showed minimal lumbar spinal 
tenderness.  The veteran was diagnosed with chronic low back 
pain and degenerative joint disease and was referred for an 
x-ray.  

A June 2002 x-ray report showed that the veteran had slight 
scoliosis of the lumbar spine, narrowing of multiple 
intervertebral disc spaces with air present, and moderate 
hypertrophic spurs.  The veteran was diagnosed with moderate 
to marked degenerative arthritic changes in the lumbar spine.  

In a June 2002 VA examination, the veteran complained of 
having pain, weakness, stiffness and fatigability of the 
lumbar spine.  His pain worsened in the cold weather and when 
he lifted, pulled or bent down.  He injured his back in 
service while changing the oil on a military truck and 
received in-service treatment.  

On examination, the veteran had decreased range of motion, 
spasms and tenderness in the lumbar spine.  The examiner also 
noted abnormality in posture with loss of lumbar lordosis.  

The veteran was diagnosed with lumbar muscle spasm with 
discogenic disease of the lumbar spine.  The examiner opined 
that the veteran's current back condition was related to the 
in-service event of back sprain in the lower lumbar area.  In 
giving this diagnosis and opinion, the VA examiner stated 
that a review of the veteran's claims file and service 
records had been completed.  

The Board is aware that the veteran's disorder was not 
actually diagnosed by a medical professional during service 
or during the year immediately following service.  

The VA examiner, however, based the favorable medical opinion 
on a review of the veteran's claims file, and this examiner 
is certainly competent to make a medical determination that 
the veteran's disorder was first manifest prior to the time 
when it was first diagnosed.  See also 38 C.F.R. § 3.303(d).  

This is particularly true in a case such as this, where the 
examiner has had an opportunity to review the veteran's 
complete medical history, as contained in the claims file.  

Moreover, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).  

In this regard, the Board notes there is no competent medical 
evidence of record directly contradicting the VA's examiner 
opinion.  

Overall, the evidence is in relative equipoise in showing 
that the veteran's back disorder manifested by lumbar muscle 
spasm with discogenic disease is as likely as not due to 
injury he suffered during his period of active service.  By 
extending the benefit of the doubt to the veteran, service 
connection for back disorder must be granted.  



ORDER

Service connection for lumbar muscle spasm with discogenic 
disease is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


